PER CURIAM:
Claimant seeks to recover $505.10 for taxes paid on beer. Of this amount, $104.50 in taxes was paid to respondent on draft beer which became outdated and was destroyed in the presence of respondent’s representative. The balance of $400.60 was paid on beer that was sold to a Georgia company, distributed in Georgia, and state taxes in Georgia were paid. At a hearing on the claim, the respondent admitted that the taxes were paid. It is the opinion of the Court that it would be unjust enrichment for the State to keep the tax money. An award is made to the claimant in the amount of $505.10.
Award of $505.10.